DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 Allowable Subject Matter
Claims 1-4, 6-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination fail to teach, disclose, or render obvious, “wherein the shielding layer comprises a filter region positioned in the path, and wherein the display integrated circuit layer including the one or more display control circuits is positioned such that the NIR light propagating from the front side of the display device to the back side of the display device passes through the one or more display control circuits of the display integrated circuit layer before entering the photodetector
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a photodetector electrically coupled to at least one detector control circuit of the one or more detector control circuits, wherein the detector integrated circuit layer is arranged between the photodetector and the display device, such that NIR light propagating from the front side of the display device to the back side of the display device enters the photodetector through the one or more detector control circuits of the detector integrated circuit layer”, in combination with the other limitations set forth in claim 13.  In addition, the arguments are persuasive.
Claims 2-4, 6-12, 14-19, 21 and 22 are dependent on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627